Title: To Benjamin Franklin from Richard Bache, 14 July 1778
From: Bache, Richard
To: Franklin, Benjamin


Dear and Honored Sir
Philadelphia July 14. 1778
Once more I have the happiness of addressing you from this dearly beloved City, after having been kept out of it more than nine months. I have had the pleasure of hearing frequently from you of late, the last is dated the 25th. April, wherein you tell me that you have had no Letter from me since June 1777. I hope, my dear Sir, you don’t suspect that Sally and I have been so remiss, as not to have wrote you in all this time, she has wrote you two or three Letters, I have wrote at least a dozen, which, considering that our situation has not been very stationary, is pretty well; but our Letters have been unfortunate. I was ignorant of Mr. John Adam’s departure, or should have wrote by him. Sally is yet in the Country, and does not intend coming to Town ’till the hot weather be over, on account of her little Girl. I heard from them yesterday and they were well. I found your house and furniture upon my return to Town, in much better order than I had any reason to expect from the hands of such a rapacious crew; they stole and carried off with them some of your musical Instruments, viz: a welch harp, bell harp, the set of tuned bells which were in a box, Viol de Gambo, all the spare Armonica Glasses and one or two of the spare cases. Your armonica is safe. They took likewise the few books that were left behind, the chief of which were Temple’s school books, and the history of the Arts and Sciences in french, which is a great loss to the public. Some of your electric Aparatus is missing also. A Captain Andre also took with him the picture of you, which hung in the dining room, the rest of the pictures are safe, and met with no damage except the frame of Alfred, which is broken to pieces. In short considering the hurry in which we were obliged to leave the Town, Sally’s then situation, and the number of things we consequently left behind, we are much better off than I had any reason to expect. I have mentioned in four or five different Letters the Types you brought over with you from England being sold to the State of Virginia, and that the price of them was left for you to fix, as I knew not the cost or the value of them. I should be glad to hear from you on this subject, that I might receive the Money and place it in the funds. Congress have not yet began to draw for the interest of money borrowed, as soon as they do, I will remit you your bills. Your chest of papers left with Mr. Galloway I am told was broke open at Trevoes and the papers scattered about. I shall go up thither today or tomorrow to look after them, if I can pick any of them up, shall take care of them. Governor Franklin is upon the point of being exchanged. I have had two or three Letters from him, informing me that he enjoys better health than he had done in the begining of his confinement. Two days ago the french Ambassador arrived. I waited upon him yesterday, and was introduced as your son in Law, he received me very politely, told me he held dear every connection of yours. This made me not a little vain. [He] told me he had a Letter for me, which he would wait upon me with, as soon as he had got his baggage on shore; I shall pay every proper respect and attention to your introductions, as soon as I am in a situation for it. I cannot help mentioning Mr. Holker, as a Gentleman that has made very sensible impressions on me. It would have been a most fortunate event, had the fleet arrived three weeks earlier. They would have effectually crushed the British power in this part of the world; I am still in hopes this may be done, but it would have been effected with greater facility had they met the enemy in our Bay or River. I am obliged to you for the extracts of Letters and other papers sent with yours of the 25th. April. I lament much that I do not understand french; I must endeavor to learn it. I have seen Mr. Lutterloh, and spoke to him relative to Count Wittgenstein’s demand, he assures me that three months ago he remitted £400 Sterling to Mrs. Lutterloh in England with directions for her to remit this amount to the Count, which he says is all he owes him. From the paper you sent me the Count’s demand is more. The Count had better send over a certified account and power of Attorney. It may then be in my power to recover the money due him, as Mr. Lutterloh has made a good deal of Money in our Service, and purchased an Estate at Potsgrove. I have wrote to the Adjutant General of our Army, requesting him to make every Inquiry to satisfy the friends of Frederick de Wernecke, and expect soon to receive his answer, whether or not such a person is in our Service. A Gentleman from Germany that lives here, and is acquainted with all the German Officers that come over, is of opinion that Captain Wernecke never came to this Country, but that he was lost with Mr. Zeller, whom he knew very well. I shall pay proper attention to the Duchesse de Melfort’s Memoire, and endeavor to procure the satisfaction she wants relative to the Lands in New Jersey, but this will take up some time. With most cordial Love and Duty I remain Dear and honored Sir Your most affectionate son
Rich: Bache

  I wish I could have sent to me from France 2 dozen of padlocks & Keys fit for Mails, and a dozen post horns, they are not to be had here.
Dr. Franklin
